*17Dissenting Opinion by
Chief Justice Carroll,
I concur in the opinion except in so far as it charges the sureties with $2,001.09, the cost of the publication of bulletin on “Home Economics;” and $8,884.67, the cost of the publication of the “Arbor and Bird Day Book.”
These items are discussed in the opinion in considering pargaraph five of the petition, and it will be noticed that a majority of the court found that the cost of the publication of the “History of Education in Kentucky” and “Kentucky Educational Directory and Manual and Directory,” as well as the cost of 4,000 cartons, were expenses or charges within the reasonable discretion of the Superintendent of Public Instruction to create, but that he had no authority to charge the state with the publication of the bulletin on “Home Economics,” “Kentucky Official Manual and Educational Directory,” or “Arbor and Bird Day Book.”
Sections 4389 and 4395 of the statute relate to and treat of separate and distinct duties imposed on the Superintendent of Public Instruction in the preparation and publication of matter that it was thought by the legislature would be useful in the development of the educational interest of the state.
There is no difficulty in the construction of section 4389, and its only pertinency to the question here involved lies in the fact that the legislature thought proper to make it the duty of the superintendent to prepare and have published in addition to the biennial report provided for in section 4389 the publications described in section 4395.
The publications authorized under section 4395 were intended, as the section declares, “for annual distribution throughout the state.” The section does not place any limit on the size of the publications, or the number of pages they shall contain, or prescribe the kind of binding or covers that shall be used; all this detail was left to the discretion of the superintendent.
It does, however, specifically describe the nature of six of the publications and the character of information they shall contain, viz.: (1) The general school laws of the state. (2) Abstracts of the decisions of the appellate courts and of the attorney general on points of school law and construction thereof. (3) Decisions, rules and regulations of the state board of education and of the state board of examiners. (4) Plans and specifications for the *18building of school houses. (5) Information and instructions in regard to the application;,of the school laws. (6) Important official and legal periods of the school year with due notice thereof; and, then authorizes the publication of “such other important facts and data as may be of interest to the public.”
It will thus be seen that this section points out and describes six publications that the superintendent shall prepare and distribute throughout the state; but it does not stop with these six publications; it further provides that he shall have published and distributed “such other important facts and data as may be of interest to the public, ’ ’ and whether he had authority to have published at the expense of the state the books styled “Home Economics,” “Arbor and Bird Day,” depends on the construction of the last and general clause in section 4395, as neither of these publications is authorized by the other parts of the section.
It must be conceded that the legislature did not intend to limit the publications the superintendent might contract for at the expense of the state to the six subjects mentioned in the section, as it expressly directs him to prepare and publish such other “important facts and data as may be of interest to the public,” and we may and do assume that it was under this direction that the superintendent found authority for the publication of the two books here in question. And so, as I look at it, the only question is, did the publication of Home Economics and Bird and Arbor Day Book, come fairly within the scope of this broad discretion? If they did neither the superintendent nor his sureties should be held liable for the cost of the publications, because their publication would not be a breach of the bond.
If however their publication was a gross abuse of the discretion vested in the superintendent, then the publications would be a breach of the bond.
In considering this question it is important to have in mind, that it is the duty of the superintendent, who is the head of the educational system of the state, to constantly keep in close touch with the growth and progress of the state along material as well as educational lines, so that the children of the state as well as its people who are interested in educational affairs may acquire a broader knowledge of things that may be useful and helpful to them in assisting to promote the material as well as the purely educational deyelopmgnt of the state.
*19In order that they might have this knowledge, so essential to create interest and application, it is the policy of the state to furnish through its state department of education to its pupil children and people, free of cost, the requisite information in the form of books, bulletins and pamphlets.
To the good judgment and sound discretion of the superintendent the legislature committed in the broadest manner the subject matter these publications should contaba.
I of course coaacede that the superintendent caianot have published any book or pamphlet that his fancy might dictate, or that would be foreign to subjects that do aaot have general educational value; although it must be confessed that it would be extremely difficult if not wholly impossible to set down with certainty what publications might or might not fall within the scope of “such other important facts and data as may be of interest to the public.”
Manifestly it was not intended to limit the publication to matters of a purely educational nature, such as are regarded essential parts of the common school education, because ample provision is made iaa other statutes for the publication and distribution of this character of information.
The legislature knew that there were many thing's that the children and people of the state should have a knowledge of outside of that to be gained by the study of what are commonly known as school books; that mere “book learning” would oaaly supply a small part of the knowldege so essential iaa' the life of today; that there were many thousands to whom this knowledge would never come unless it was a free gift, and so provision was made for its preparation, publication and distribution at the expense of the state.
The superintendent of schools was left to determiiae for himself.the subject matter of these publications; the oaaly limit on his authority was that they must have an educational value, and be within the broad meaning that education embraces under modern conditions.
Looking at it in this way, everybody must admit that the progress in the social, economical and commercial life of our people makes it necessary that the children and the people of the state shall have information concerning new things, that will enable them to appreciate and understand the new conditions that surround them. *20This is well illustrated in the constantly changing school curriculum. Many branches of study are now being taught that had no place in the early educational history of the state, and I doubt not that many subjects now unheard of will in future years be as commonplace as those that are now on evpry tongue.
In response to this new demand, I think the superintendent did not exceed his large discretion in publishing the books in question. Possibly they might have been published in less expensive style and at much less cost than they were, but if the power to publish them is conceded, clearly the sureties on the bond should not be held liable, because the superintendent in an effort to make them more attractive and impressive thought it wise to have them printed on fine paper and bound in a substantial manner.
When a public officer has a discretion that he may exercise, there should be no liability on his bond, unless he is guilty of a gross abuse of it. The undertaking of the sureties should not be enlarged or any liability on their part created on account, of the liberal use of the discretion lodged 'in their principal. When a public officer has a discretion it should plainly be made to appear that he has gone outside the fair bounds of it, before his bond can suffer. If there is doubt the surety should have the benefit of it.
Influenced by these briefly stated considerations, I am convinced that in the publication of these books the superintendent did not exceed his reasonable discretion, and that , in holding his bond liable the court has applied an unjust and unreasonable rule.
Judges Thomas and Clarke join me in this dissent.